DETAILED ACTION
This Office action is in response to the application and preliminary amendment filed on 29 June 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re claims 1-7, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the control system for synchronous rectifying transistor of LLC converter, particularly including, “the high pass filter circuit is configured to filter out a direct current component in Vsamp, remaining an alternating current component Vhp of an oscillation signal generated by a resonance of 
In re claims 8-17, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the control method for synchronous rectifying transistor of LLC converter, particularly including, “filtering out a direct current component in the voltage signal Vsamp by a high-pass filter circuit, remaining an alternating current component Vhp of an oscillating signal generated by a resonance of parasitic inductance and parasitic capacitance; compensating and amplifying the alternating current component Vhp to obtain 
The closest prior art on record is “Digital Implementation of Adaptive Synchronous Rectifier (SR) Driving Scheme for LLC Resonant Converters” by Fei et al., as cited by Applicant in an information disclosure statement (IDS). However, this and other cited prior references do not teach a high pass filter for filtering out a DC component of the sampled drain-source voltage, as recited in claims 1 and 8. 
Additionally, Fei et al. and other cited prior art do not teach PI compensating or compensating and amplifying a high pass filtered voltage, as recited in claims 1 and 8. Notably, Fei et al. actually teach away from performing linear compensation, such as PI compensation or compensation and amplification, on a sampled voltage (Fig. 4 and p. 324, left-hand column of Fei et al.).
Finally, Fei et al. and other cited prior art do not teach comparing a current value of an effective value level of a jitter signal with a last collected value or a value obtained the last time the synchronous rectifying was transistor was turned off, as recited in claims 1 and 8.
The additional prior art made of record does not offer teachings to adequately overcome the above deficiencies in a way that would suggest obviousness of the claimed inventions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/FRED E FINCH III/Primary Examiner, Art Unit 2838